DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preambles of each of claims 25-29 are inconsistent with that of claim 24. I.e. each of claims 25-29 refers to “The fluid delivery device of…” whereas claim 24 recites “A cartridge assembly for use with a fluid delivery device…”. This creates confusion as whether claims 25-29 are intended to require all the limitations of claim 24. It will be assumed that claims 25-29 do intend to require all the limitations of the claim 24.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al. (US 2009/0131860 A1, hereafter ‘Nielsen’) 
As to claim 1, Nielsen discloses a fluid delivery device (Figs. 4-12) comprising: a housing (503, 510, 560, 570) having a bottom surface (lower surface of 570) configured to be coupled to a skin surface (para 0095); a cartridge (505, which includes reservoir 560) prefilled with a fluid (para 0106) and configured to be inserted into the housing (portion of 507 gets inserted into 503; see Figs. 4-12, para 0095), the cartridge having a septum (596) configured to be generally perpendicular to the bottom surface when the cartridge is inserted in the housing (see Figs. 4-12, based on orientation of 596 at least a portion thereof perpendicular to lower surface of 570); and a needle assembly (520, 530) having a needle (530) including a fluid coupling end (532) and a delivery end (531), the fluid coupling end of the needle being fluidly disengaged from the cartridge in an initial position (initial position being interpreted as a position when 505 positioned ridge members 561 but septum member 596 has not yet been punctured by 532), the delivery end of the needle extending past a plane co-planar with the bottom surface in a deployed position (position in which 505 fully inserted and attached to 502; it is clear that 531 intended to extend through opening 572 into patient) and the fluid coupling end of the needle extending through the septum in the deployed position (para 0100).

Claim(s) 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnitz et al. (US 2013/0006213 A1, hereafter 'Arnitz').
As to claim 24, Arnitz discloses a cartridge assembly for use with a fluid delivery device (110) having a housing (174), the cartridge assembly comprising: a cartridge (118) having a septum (134) configured to be generally perpendicular to a bottom surface of the housing when the cartridge is inserted in the housing (see Fig. 5); and a needle assembly (all parts within 122; including first needle element 138 and second needle element 140) coupled to the cartridge proximate the septum prior to the cartridge assembly being inserted into the housing (see Fig. 5; based on the needle assembly and cartridge both being contained in removal device 116, it is evident they must be placed proximately together inside housing), wherein the needle assembly is coupled to the cartridge and is configured to be inserted into the housing when the cartridge is inserted into the housing (see Fig. 5), the needle assembly having a needle (138, 140, 142) including a fluid coupling end (138) and a delivery end (140), the fluid coupling end of the needle being generally perpendicular to the delivery end of the needle (Fig. 5), the fluid coupling end of the needle being fluidly disengaged from the cartridge in an initial position (position seen in Fig. 5), 7the delivery end of the needle configured to extend past a plane co-planar with the bottom surface in a deployed position and the fluid coupling end of the needle configured to extend through the septum in the deployed position (see para 0102, 0103, 0105).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Kriesel et al. (US 5,693,018, hereafter 'Kriesel').
As to claim 2, Nielsen teaches the fluid delivery device of claim 1, wherein the needle has a central portion extending between the fluid coupling end and the delivery end (see Fig. 5, para 0100).
However Nielsen is silent to the central portion bending around an axis that is parallel with the delivery end of the needle.
Kriesel discloses a needle (26) wherein the needle has a central portion (26i) extending between the fluid coupling end (26d) and the delivery end (26c), the central portion bending around an axis that is parallel with the delivery end of the needle (see Figs. 1-3).
It would have been obvious to one having ordinary skill in the art to have modified Nielsen in view of Kriesel such that the central portion of the needle of Nielsen bends around an axis that is parallel with the delivery end of the needle. One would have been motivated to do so based off of Kriesel which teaches that providing a spring-like central portion (26i) allows a cannula to move three dimensionally such that “when the device is connected to the patient with the needle portion 26b of the cannula penetrating the patient's body, as, for example, the patient's arm or leg, normal movement by the patient will permit the cannula to move within a portion of channel 24 while the base remains completely stationary. Without this important feature, normal movements by the patient causing flexing of the muscle and tissue would impart loosening forces to the device which, in time, could cause the adhesive pad "A" provided on the base of the device to separate from the patient's skin” (see para beginning line 6 col. 7), i.e. providing a flexible portion that bends around an axis parallel with the delivery end of the needle reduces the effects of normal patient movement loosening the device and adhesive pad thereof.

As to claim 5, Nielsen in view of Kriesel teaches the fluid delivery device of claim 2 as described above. Nielsen does not expressly recite wherein the central portion of the needle loops around a moveable needle core, however Kriesel teaches wherein the central portion of the needle loops around a moveable needle core (see annotated Fig. 1 of Kriesel below).

    PNG
    media_image1.png
    332
    475
    media_image1.png
    Greyscale

It would have been further obvious to one having ordinary skill in the art, when modifying Nielsen in view of Kriesel, to further do so such that the central portion of the needle loops around a moveable needle core. One would have been motivated to do so as Kriesel teaches that its needle design, which includes the claimed features, reduces the effects of normal patient movement loosening the device and adhesive pad thereof (see para beginning line 6 col. 7 of Kriesel).

Claim(s) 9, 10, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Levesque et al. (US 2011/0306929 A1, hereafter 'Levesque').
As to claim 9, Nielsen discloses the fluid delivery device of claim 1 as described above, but is silent to wherein the housing includes a hydraulic fluid drive, which includes hydraulic fluid.
Levesque teaches wherein the housing (246; see Figs. 1, 2) includes a hydraulic fluid drive (see Fig. 3), which includes hydraulic fluid (see paragraph 0060-0064).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nielsen in view of Levesque such that the housing includes a hydraulic fluid drive, which includes hydraulic fluid. One would have been motivated to do so in order to provide an alternate means of controlled delivery of fluid in a manner described in para 0060-0064 of Levesque and further in the rejections below).

As to claim 10, Nielsen in view of Levesque teaches the fluid delivery device of claim 9 as described above. Nielsen is silent to the limitations of claim 10 however Levesque teaches wherein the hydraulic fluid drive includes a port (216 – see Fig. 2) configured to couple with the cartridge (Fig. 2, para 0278), the port having a seal (278) that is closed prior to inserting the cartridge into the housing and released when the cartridge is coupled with the port (see para 0012, 0014 describing closure and release of seal) the cartridge including a piston (234) moveable by the hydraulic fluid in the deployed position (para 0062, 0064).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nielsen in view of Levesque such that the hydraulic fluid drive includes a port configured to couple with the cartridge, the port having a seal that is closed prior to inserting the cartridge into the housing and released when the cartridge is coupled with the port, the cartridge including a piston moveable by the hydraulic fluid in the deployed position. One would have been motivated to do so for the purpose of sealing the fluid cartridge while allowing hydraulic fluid to be used for dispensing fluid in a manner described in para 0060-0064 of Levesque).

As to claim 12, Nielsen in view of Levesque teaches the fluid delivery device of claim 10 as described above. Nielsen is silent to the limitations of claim 12 however Levesque teaches wherein a seal (1478) includes a slideable valve (1496) having one or more fluid passages configured to fluidly couple the hydraulic fluid drive and the piston (para 0123, 0125, 0129).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Nielson by incorporating a slideable valve having one or more fluid passages configured to fluidly couple the hydraulic fluid drive and the piston, as taught by Levesque, for the purpose of displacing hydraulic fluid within chamber (Para 0123, 0125, 0129 of Levesque).

As to claim 14, Nielson in view of Levesque teaches the fluid delivery device of claim 10 as described above. Nielson is silent regarding the fluid delivery device, wherein the hydraulic fluid drive is fluidly coupled to an accumulator configured to allow thermal expansion and contraction of the hydraulic fluid.
However, Levesque teaches (Fig. 3) the fluid delivery device, wherein the hydraulic fluid drive is fluidly coupled to an accumulator (320) configured to allow thermal expansion and contraction of the hydraulic fluid (Par. 0078).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Nielson by incorporating hydraulic fluid drive is fluidly coupled to an accumulator configured to allow thermal expansion and contraction of the hydraulic fluid, as taught by Levesque, for the purpose of applying a force, for example, expanding thermal energy, on a hydraulic basal chamber (Par. 0078 of Levesque).

Regarding claim 15, Nielson in view of Levesque teaches the fluid delivery device of claim 14 as described above. Nielson is silent regarding the fluid delivery device, wherein the accumulator is fluidly coupled to the hydraulic fluid drive when the seal is closed and fluidly disengaged from the hydraulic fluid drive when the seal is released.
However, Levesque further discloses (Fig. 3) the fluid delivery device, wherein the accumulator is fluidly coupled to the hydraulic fluid drive when the seal is closed and fluidly disengaged from the hydraulic fluid drive when the seal is released (see Paragraph. 00125 describing movement of fluid upon seal closure; see also Par. 0120- 0123 discussing seal compression, or closure that causes fluid engagement between bolus actuator 320 and hydraulic fluid drive 314, 215; thus when the seal is not engaged with manifold 226, actuator 320 is also fluidly disengaged from drive 216, 214).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Nielson by incorporating the fluid delivery device, wherein the accumulator is fluidly coupled to the hydraulic fluid drive when the seal is closed and fluidly disengaged from the hydraulic fluid drive when the seal is released, as taught by Levesque, for the purpose of to reducing or eliminate the amount of compressible air (Par. 0122).

Regarding claim 16, Nielson in view of Levesque. Nielson is silent regarding the fluid delivery device, wherein the hydraulic fluid drive includes a first hydraulic chamber and a second hydraulic chamber, the first hydraulic chamber being fluidly coupled to the second hydraulic chamber by a flow restrictor.
However, Levesque teaches the fluid delivery device, wherein the hydraulic fluid drive includes a first hydraulic chamber (214) and a second hydraulic chamber (216), the first hydraulic chamber being fluidly coupled to the second hydraulic chamber by a flow restrictor (236) (para 0064).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention, to modify Nielson by incorporating a first hydraulic chamber and a second hydraulic chamber, the first hydraulic chamber being fluidly coupled to the second hydraulic chamber by a flow restrictor, as taught by Levesque, for the purpose of reducing the rate of flow of hydraulic fluid from a hydraulic basal reservoir (see para 0064 of Levesque).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of Sage et al. (US 5,957,895, hereafter ‘Sage’).
As to claim 17, Nielsen discloses the fluid delivery device of claim 1 as described above, but is silent to wherein the needle assembly includes a button, wherein actuation of the button moves the needle from the initial position to the deployed position.
Sage discloses a needle assembly that includes a button 42 (see Fig. 1 and 3-6) wherein actuation of the button moves the needle from the initial position to the deployed position (see para beginning line 34 col. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Nielsen such that the needle assembly includes a button, wherein actuation of the button moves the needle from the initial position to the deployed position. One would have been motivated to do so in order to provide an alternate means of manually causing the needle to move from the initial position to the deployed position (see Fig. 1 and 3-6, and para beginning line 34 col. 4).

Claim(s) 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnitz in view of Kriesel.
As to claim 25, Arnitz discloses the fluid delivery device of claim 24 as described above, and further wherein the needle has a central portion (142) extending between the fluid coupling end and the delivery end (Fig. 5), but is silent to the central portion bending around an axis that is parallel with the delivery end of the needle.
Kriesel discloses a needle (26) wherein the needle has a central portion (26i) extending between the fluid coupling end (26d) and the delivery end (26c), the central portion bending around an axis that is parallel with the delivery end of the needle (see Figs. 1-3).
It would have been obvious to one having ordinary skill in the art to have modified Arnitz in view of Kriesel such that the needle of Arnitz includes a central portion (by replacing the current central portion or adding an additional central portion) that bends around an axis that is parallel with the delivery end of the needle. One would have been motivated to do so based off of Kriesel which teaches that providing a spring-like central portion (26i) allows a cannula to move three dimensionally such that “when the device is connected to the patient with the needle portion 26b of the cannula penetrating the patient's body, as, for example, the patient's arm or leg, normal movement by the patient will permit the cannula to move within a portion of channel 24 while the base remains completely stationary. Without this important feature, normal movements by the patient causing flexing of the muscle and tissue would impart loosening forces to the device which, in time, could cause the adhesive pad "A" provided on the base of the device to separate from the patient's skin” (see para beginning line 6 col. 7), i.e. providing a flexible portion that bends around an axis parallel with the delivery end of the needle reduces the effects of normal patient movement loosening the device and adhesive pad thereof.

As to claim 28, Arnitz in view of Kriesel teaches the fluid delivery device of claim 25 as described above. Arnitz does not expressly recite wherein the central portion of the needle loops around a moveable needle core, however Kriesel teaches wherein the central portion of the needle loops around a moveable needle core (see annotated Fig. 1 of Kriesel below).

    PNG
    media_image1.png
    332
    475
    media_image1.png
    Greyscale

It would have been further obvious to one having ordinary skill in the art, when modifying Arnitz in view of Kriesel, to further do so such that the central portion of the needle loops around a moveable needle core. One would have been motivated to do so as Kriesel teaches that its needle design, which includes the claimed features, reduces the effects of normal patient movement loosening the device and adhesive pad thereof (see para beginning line 6 col. 7 of Kriesel).


Allowable Subject Matter
Claims 3, 4, 6, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26, 27 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 3, Nielsen in view of Kriesel teaches the fluid delivery device of claim 2 as described above, but each are silent to wherein the central portion is helically shaped in the initial position. No reference was found that would have made is obvious to modify Nielsen/Kriesel in a manner that would satisfy claim 3 (in combination with the limitations of claims 1 and 2).
Claim 4 depends from claim 3.
As to claim 6, Nielsen in view of Kriesel teaches the fluid delivery device of claim 5 as described above, but is silent to wherein the needle core is coupled to a lock member configured to releasably retain the needle in the initial position and the deployed positions in combination with the limitations of claims 5 and 1.
As to claim 11, Nielsen in view of Levesque teaches the fluid delivery device of claim 10 as described above, but is silent to wherein the seal includes a rotatable valve having one or more fluid passages configured to fluidly couple the hydraulic fluid drive and the piston in combination with the limitations of claims 10, 9 and 1.
As to claim 26, Arnitz in view of Kriesel teaches the fluid delivery device of claim 25 as described above, but each are silent to wherein the central portion is helically shaped in the initial position. No reference was found that would have made is obvious to modify Arnitz/Kriesel in a manner that would satisfy claim 26 (in combination with the limitations of claims 24 and 25).
Claim 27 depends from claim 26.
As to claim 29, Arnitz in view of Kriesel teaches the fluid delivery device of claim 24 as described above, but each are silent to wherein the needle assembly is coupled to a lock member and an assembly body, the lock member configured to releasably retain the needle within the assembly body in the initial position and a final position in combination with the limitations of claim 24.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783